Citation Nr: 0736640	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
March 23, 2004.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003, September 2004, and 
November 2004 rating decisions of the San Juan Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the October 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective October 7, 1999.  In the September 2004 rating 
action, the RO increased the rating for the veteran's PTSD to 
30 percent, effective March 23, 2004.  In November 2004, the 
RO denied entitlement to a TDIU.

Because the veteran perfected an appeal as to the evaluation 
of his PTSD since the grant of service connection, even 
though the RO has adjudicated his challenge to the rating 
prior to March 23, 2004, as an earlier effective date claim, 
the Board has identified the issues on appeal as stated on 
the title page.


FINDINGS OF FACT

1.  From October 7, 1999, to March 22, 2004, the veteran's 
PTSD was productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, and chronic sleep 
impairment.  

2.  Resolving all reasonable doubt in the veteran's favor, 
for the period from March 23, 2004, to April 30, 2006, his 
PTSD was productive of an inability to establish and maintain 
effective relationships.  

3.  Resolving all reasonable doubt in the veteran's favor, 
since May 1, 2006, his PTSD has resulted in total 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD, 
effective October 7, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The criteria for a 70 percent evaluation for PTSD, 
effective March 23, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, DC 9411 (2007).

3.  The criteria for a 100 percent evaluation for PTSD, 
effective May 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, DC 9411 (2007).

4.  Entitlement to a TDIU is precluded as a matter of law.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The veteran's PTSD claim arises from his disagreement with 
the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the RO has obtained his service 
medical records and post-service records of his treatment for 
PTSD.  Further, in April 2000, April 2002, July 2004 and July 
2005, the veteran was afforded formal VA psychiatric 
examinations to determine the nature, extent and severity of 
his psychiatric disability.  

In this regard, the Board acknowledges the veteran's 
contention, as reflected in his June 2007 statement, that his 
PTSD has worsened and that the Board should remand this case 
to the RO so that he could be afforded another formal VA 
psychiatric examination to determine the current extent and 
severity of his PTSD.  

Although under these circumstances VA must generally remand a 
claim to provide a veteran with a contemporaneous VA 
examination, see Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), 
here, given the Board's findings that his PTSD warrants a 70 
percent rating, effective March 23, 2004, and a 100 percent 
rating, effective May 1, 2006, doing so is not necessary 
because he is not prejudiced.

The Board notes that the veteran has also testified at two RO 
hearings and the transcripts of these proceedings have been 
associated with the claims folder.  Further, the veteran and 
his representative have submitted statements and written 
argument in support of his claims.  Thus, VA has satisfied 
this duty as well.

Finally, as to the veteran's TDIU claim, because entitlement 
is not available as a matter of law, VA has no notice or duty 
to assist obligations.

The Propriety of the Initial Evaluations of the Veteran's 
PTSD

In an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation under DC 9411, effective October 7, 1999.  In 
September 2004, the RO increased the evaluation for the 
disability to 30 percent, effective March 23, 2004.  

The veteran's asserts the 30 percent rating should be 
retroactive to October 7, 1999, and that his PTSD is 
presently much more disabling than reflected by the current 
30 percent rating.  In support, he reports having continuous 
nightmares, flashbacks and severe social impairment.  In 
addition, he states that he cannot work due to the 
disability, and cites medical reports prepared by his private 
treating psychiatrist, Dr. Roberto Coira, who has opined that 
he is unemployable due to his PTSD and who estimated that his 
Global Assessment of Functioning (GAF) score is 40.

Private treatment records, dated from January 1998 to 
February 2000, show that the veteran was seen on several 
occasions for treatment of psychiatric problems, including 
anxiety, depression, irritability, insomnia as well as 
flashbacks and nightmares of his Vietnam experiences.  These 
records reflect that the veteran was married and that he 
denied having delusions, hallucinations, or homicidal or 
suicidal ideation.  He was prescribed medications to treat 
the condition.

In a November 1999 report, his private treating psychiatrist, 
Dr. Coira, noted that the veteran was employed by the United 
States Postal Service (USPS) and that he lived with his 
spouse and three children.  Dr. Coira observed that the 
veteran sustained several gunshot wound injuries while 
serving in combat in Vietnam.  He indicated that he had been 
treating the veteran since January 1999, when the veteran 
presented complaining of flashbacks, recurrent nightmares and 
distressing recollections of the events surrounding his 
gunshot wound injuries.  

The veteran reported that he was unable to avoid thoughts of 
the Vietnam trauma and suffered from irritability and anger 
outbursts.  The psychiatrist stated that the veteran was 
hypervigilant and had impaired concentration, which he noted 
impacted him both socially and professionally.

Mental status examination revealed that the veteran had a 
depressed mood and blunted affect, complained of having 
nightmares and experienced crying spells.  The psychiatrist 
noted that he had decreased attention and poor concentration 
but stated that he was oriented to time and place.  

The veteran denied having auditory or visual hallucinations, 
but acknowledged suffering from occasional "passive suicidal 
thoughts."  Dr. Coira indicated that the veteran was 
treating his psychiatric disability with psychotherapy and 
medications, and estimated that his GAF score was 55.

In April 2000, the veteran was afforded a VA psychiatric 
examination.  The physician noted that the veteran worked for 
the USPS and lived with his spouse and children.  He 
complained of having an inability to sleep and of suffering 
from nightmares related to his Vietnam combat experiences.  
He also complained of having depression, and stated that he 
was receiving private care to treat the disability.  

The examination revealed that the veteran was adequately 
dressed and groomed, and alert and oriented.  His mood was 
slightly anxious, but he had a full range of affect, as well 
as good attention, memory and concentration.  The veteran did 
not exhibit hallucinations and denied having homicidal or 
suicidal ideation.  The examiner estimated that his GAF score 
was 80.

An August 2001 VA outpatient treatment report notes the 
veteran's combat service during Vietnam and his history of 
suffering from nightmares and flashbacks related to his war 
experiences.  The examiner stated that the veteran was 
depressed, irritable and isolated, was tearful, and that he 
acknowledged having suicidal ideation.  The psychiatrist 
noted that the veteran denied having homicidal ideation.  He 
diagnosed the veteran as having PTSD with depressive 
features; he did not estimate the veteran's GAF score.

In April 2002, he was afforded another formal VA psychiatric 
examination.  After discussing the veteran's pertinent in-
service and post-service history, the examiner noted that the 
veteran was adequately dressed and groomed.  He had no 
delusions or hallucinations.  

The veteran complained of having nightmares and flashbacks of 
his Vietnam combat experiences and reported isolating himself 
at home because he did not want to hurt or attack anyone.  
The examiner observed that the veteran remained employed with 
the USPS.  Following the evaluation, the examiner confirmed 
the diagnosis of PTSD and estimated that the veteran's GAF 
score was 75.

A March 23, 2004, VA outpatient report reflects the veteran's 
pertinent history.  The psychiatrist noted the veteran 
reported that he awakened at night screaming and that he 
suffered from flashbacks and nightmares of his Vietnam 
experiences.  The veteran stated that he had depression and 
crying spells, and that although he continued to work for the 
USPS, he planned to quit because he "can't resist much 
more."  The psychiatrist noted that the veteran resided with 
his spouse and children.

The psychiatrist reported that, due to his PTSD, the veteran 
had intrusive and distressing recollections, dreams and 
nightmares, intense psychological distress, avoided 
activities that might cause him to relive to trauma, and had 
a markedly diminished interest and participation in 
significant activities.  The examiner also indicated that the 
veteran had difficult falling and remaining asleep, 
hypervigilance, an exaggerated startle response and 
irritability and anger outbursts, as well as guilt.  He 
described the veteran as socially withdrawn and estimated his 
GAF score as 55.

In July 2004, the veteran was again formally evaluated by VA.  
The examiner observed that he was treating his PTSD with 
psychotherapy and medications.  The veteran reported that 
during the past year he had become increasingly irritable and 
experienced problems sleeping and concentrating.  He also 
complained of having anxiety and reported that his intrusive 
thoughts were interfering with his daily activities and that 
he had difficulty in interpersonal relationships at home and 
at work.  The veteran, however, denied having martial 
problems.

The mental status examination disclosed that the veteran's 
affect was broad and appropriate.  The examiner described his 
mood as anxious and irritable.  He exhibited moderate social 
impairment; however, the examiner commented that the 
veteran's psychiatric disability was interfering with his 
employment.  The examiner diagnosed the veteran as having 
PTSD and estimated that his GAF score was 60.

In an October 2004 report, Dr. Coira reiterated that he had 
been regularly treating the veteran since January 26, 1999, 
when he presented complaining of nightmares, flashbacks and 
distressing recollections of his Vietnam combat experiences.  
The veteran reported having difficulty avoiding thoughts of 
his Vietnam service.  Dr. Coira indicated that despite 
regular psychotherapy and compliance with his medication 
regimen, the veteran's PTSD had continued to deteriorate.  

In this regard, he noted that when he most recently evaluated 
him on September 8, 2004, the veteran complained of having 
more frequent nightmares, flashbacks, crying spells and 
irritability.  The examiner stated that the veteran had poor 
concentration but that he denied homicidal or suicidal 
ideation.  Dr. Coira stated that the veteran was having great 
difficulty maintaining his employment due to his psychiatric 
disability and estimated that his GAF score was 40.

In May 2005, the veteran and his spouse testified at a 
hearing held at the RO.  He reported that he was socially 
isolated and sought work assignments involving no human 
contact.  He noted that he had nightmares and flashbacks and, 
citing Dr. Coira's treatment records, testified that his PTSD 
was worsening.  He stated that although still employed by the 
USPS, he doubted that he could continue working there much 
longer due to his psychiatric disability.  

The veteran was most recently formally evaluated by VA in 
July 2005.  After discussing the veteran's pertinent history, 
the examiner stated that the veteran was irritable, had 
difficulty with his spouse, and was verbally aggressive and 
isolating.  The examiner observed that the veteran resided 
with his spouse and his teenage daughter.  

The mental status examination revealed that he was adequately 
groomed and dressed, had good attention and concentration, 
and was not homicidal or suicidal.  The examiner diagnosed 
the veteran as having PTSD and estimated his GAF score was 
60.

In a February 2006 report, Dr. Coira noted that he had most 
recently evaluated the veteran earlier that month, when he 
was accompanied by his spouse because the veteran was now 
afraid to travel alone because he was so depressed and 
anxious and had such poor concentration.  The psychiatrist 
reiterated that he had been regularly treating the veteran 
since January 26, 1999.  

The February 2006 report states that despite taking numerous 
psychiatric medications the veteran had poor concentration 
and memory.  Dr. Coira also indicated that the veteran was 
depressed and had a restricted range of affect, with thought 
processes that were tangential at times, with recurrent 
nightmares, flashbacks and crying spells.  

The veteran denied having homicidal or suicidal ideation, 
delusions or hallucinations.  The veteran reported that he 
believed that he had reached the point where he could no 
longer work as a consequence of his PTSD, and Dr. Coira 
estimated that his GAF score was 40.

In August 2006, the veteran testified at a second RO hearing.  
He reiterated much of his prior testimony and cited Dr. 
Coira's treatment reports.  In addition, he reported that he 
stopped working on May 1, 2006, due to his PTSD.

VA outpatient treatment records, dated from 2005 to 2007, 
show that he was seen on numerous occasions for treatment of 
his psychiatric disability, and that examiners estimated that 
his GAF score as ranging from 45 to 50.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

As noted above, the veteran's PTSD is evaluated under DC 
9411.  Under that code, a 10 percent evaluation for is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation requires that the psychiatric 
disability be productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

Based on a careful review of the record, the Board finds that 
the evidence supports the veteran's entitlement to a 30 
percent rating, effective October 7, 1999, to a 70 rating, 
effective March 23, 2004, and to a 100 percent rating, 
effective May 1, 2006.  

In reaching these determinations, the Board observes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have held that the symptoms listed in 
38 C.F.R. § 4.130 are the appropriate rating criteria for 
evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the 
criteria listed in the general rating formula.  Sellers v. 
Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  

Further, the Board notes that the Court has recognized that a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 17 
Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001)

For the Period from October 7, 1999, to March 22, 2004

As noted above, in challenging the 10 percent rating assigned 
during this period and seeking an earlier effective date for 
the assignment of a 30 percent evaluation, the veteran 
essentially contends that his PTSD warrants a 30 percent 
rating prior to March 23, 2004, and based on the evidence of 
record, the Board agrees.

In reaching this determination, the Board notes that the 
private treatment records, dated from 1999 to 2000, show that 
the veteran was seen on several occasions for treatment of 
psychiatric problems and was prescribed medications to treat 
the condition.  Despite this care, he had anxiety, 
depression, irritability, insomnia as well as flashbacks and 
nightmares of his Vietnam experiences.  

The veteran complained of being unable to avoid thoughts of 
his traumatic Vietnam experiences, and Dr. Coira described 
him as having social and professional impairment due to 
hypervigilance, decreased attention and poor concentration.  
Moreover, Dr. Coira estimated that his GAF score was 55, 
which according to DSM-IV reflects moderate social and 
industrial impairment.

The April 2000 VA examination report shows that the veteran 
continued to complain of an inability to sleep and nightmares 
related to his Vietnam combat experiences, as well as 
depression.  The August 2001 outpatient evaluation reflects 
that he continued to have nightmares and flashbacks related 
to his war experiences, was depressed, irritable isolated and  
tearful and had suicidal ideation; the PTSD with depressive 
features.  The April 2002 VA examination report shows that 
the veteran reiterated his report of having nightmares and 
flashbacks, and he stated that he isolated himself at home 
for fear of hurting another person.

The Board finds that the above evidence most closely 
approximates the criteria for a 30 percent rating under DC 
9411.  The Board further concludes, however, that the 
preponderance of the evidence is against entitlement to a 50 
percent rating because there is no evidence that he had a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
or impaired abstract thinking.  



For the Period From March 23, 2004, to April 30, 2006

After a careful review of the lay and medical evidence, the 
Board finds that the veteran's PTSD warrants an initial 
evaluation of 70 percent for the period from March 23, 2004, 
to April 30, 2006.  

In reaching this determination, the Board notes that the 
March 23, 2004, VA outpatient report states that the veteran 
awakened screaming at night and suffered from flashbacks and 
nightmares of his Vietnam experiences.  He had depression and 
crying spells, and that although he continued to working, he 
feared that he might no longer be able to do so.  

His PTSD was productive of intrusive and distressing 
recollections, dreams and nightmares and intense 
psychological distress, and he avoided activities that might 
cause him to relive to trauma.  The psychiatrist found that 
he had a markedly diminished interest and participation in 
significant activities, difficult sleeping, and was socially 
withdrawn.  

The Board agrees with the RO that this evidence shows that 
the veteran's worsened.  In addition, the Board finds that 
these findings and conclusions show that he had severe 
psychiatric disability, and that resolving all reasonable 
doubt in his favor most closely approximate the criteria for 
a 70 percent evaluation.

The July 2004 VA examination report indicates that the 
veteran was increasingly irritable and had problems sleeping 
and concentrating.  He also had anxiety and intrusive 
thoughts that interfered with his daily activities, which 
resulted in significant social and industrial impairment.  
Testing revealed that his mood as anxious and irritable and 
the examiner agreed the veteran's psychiatric disability was 
interfering with his employment.  

Further, in his October 2004 report, Dr. Coira stated that 
his PTSD was productive of nightmares, flashbacks and 
distressing recollections of his Vietnam, and that despite 
regular psychotherapy and compliance with his medication 
regimen, his condition continued to deteriorate.  He noted 
that he had crying spells as well as more frequent 
nightmares, flashbacks and irritability, and was experiencing 
great difficulty maintaining his employment due to his 
psychiatric disability.  

Although Dr. Coira estimated that his GAF score was 40, given 
that the veteran remained employed, the Board finds that this 
evidence is also most consistent with the criteria required 
for a 70 percent evaluation.

The findings and conclusions in Dr. Coira's October 2004 
report are consistent with the May 2005 hearing testimony and 
the July 2005 VA examination report, which indicate that the 
veteran was socially and professionally isolated, had 
nightmares and flashbacks, and feared he was not able to 
continue working due to his PTSD. 

They are also consistent with Dr. Coira's February 2006 
report, which states that the veteran was afraid to even 
travel alone for treatment because he was so depressed and 
anxious and had such poor concentration.  Dr. Coira noted 
that despite taking psychiatric medications the veteran had 
poor concentration and memory, was depressed, had a 
restricted range of affect, had thought processes that were 
tangential at times, recurrent nightmares, flashbacks and 
crying spells.  Based on his treatment, in the February 2006 
report, Dr. Coira again estimated that the veteran's GAF 
score was 40.

Based on the above, the Board finds that the evidence most 
closely approximates the criteria for a 70 percent rating.  
As noted above, since the veteran was employed and there is 
no evidence that his PTSD was productive of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, that he 
was a persistent danger of hurting self or others, that he 
had an intermittent inability to perform activities of daily 
living, disorientation to time or place, or that he had 
memory loss for names of close relatives, his occupation, or 
his name, the preponderance of the evidence was against 
entitlement to a 100 percent evaluation.



Since May 1, 2006

During this period, VA outpatient examiners estimated that 
the veteran's GAF score was between 45 and 50, which 
according to DSM-IV reflects serious symptoms, including an 
inability to keep a job.  Dr. Coira's estimated that his GAF 
score was 40, which according to DSM-IV indicates that he was 
unable to work due to his psychiatric disability.  The Board 
finds that this medical evidence, when taken together with 
his credible testimony regarding the extent and severity of 
his psychiatric disability and his report that he ceased 
working due to his PTSD shows that his psychiatric disability 
warrants a total schedular evaluation.

TDIU

A TDIU may be assigned where the schedular rating is less 
than total if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In this 
decision, the Board finds that the veteran's PTSD warrants a 
100 percent rating.  As such, there is no legal basis to 
award a TDIU.  See Green v. West, 11 Vet. App. 472, 476 
(1998) (veteran not entitled to a total disability rating for 
compensation while receiving a 100 percent schedular 
evaluation for his service-connected lymphadenopathy); see 
also Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, 
because there is no entitlement under the law to the benefit 
sought, the appeal must be denied.  See Sabonis v. Brown, 6 
Vet App 426 (1994).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for PTSD, effective 
October 7, 1999, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, effective 
March 23, 2004, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD, effective 
May 1, 2006, is granted.

The veteran's TDIU claim is dismissed as moot.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


